Citation Nr: 1012878	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.  Service personnel records indicate that he 
was in Vietnam from November 1, 1968 to October 22, 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Portland RO that declined to reopen the claim of entitlement 
to service connection for PTSD.  In the May 2007 statement 
of the case (SOC), the RO reopened the claim and then denied 
it on the merits.  The question of whether new and material 
evidence has been received to reopen the claim must be 
addressed by the Board because the matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 
(1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied a claim 
of service connection for PTSD essentially based on a 
finding that there was no evidence of a PTSD diagnosis.  

2.  Evidence received since the April 2003 rating decision 
contains a PTSD diagnosis, relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for PTSD, and raises a reasonable possibility of 
substantiating the claim.

3.  A preponderance of the evidence is against a finding 
that the Veteran has PTSD.




CONCLUSIONS OF LAW

1.  Evidence received since the April 2003 rating decision 
is new and material, and the claim of service connection for 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  The criteria for service connection for PTSD are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in a claim to reopen, notice to the claimant must 
include a comprehensive definition of "new and material" 
evidence, notice of what is necessary to reopen the claim 
(with some specificity), and notice of what is needed to 
substantiate the underlying claim.

An August 2005 pre-decisional letter provided notice of VA's 
duties to notify and assist the Veteran in the development 
of the claim.  It informed him of the evidence and 
information necessary to substantiate the underlying claim 
for service connection, the information required of him to 
enable VA to obtain evidence in support of his claim, and 
the assistance that VA would provide to obtain information 
and evidence in support of his claim.  He was also 
instructed that since his claim of service connection for 
PTSD had been subject to a previous final denial, new and 
material evidence was needed to reopen the claim.  The 
correspondence also explained what kind of evidence would be 
new and material, and defined these terms.  Although the 
Veteran was not given notice regarding disability ratings 
and effective dates of awards, he is not prejudiced by this 
omission as such notice is pertinent when service connection 
is granted; the decision below denies the Veteran's claim.  

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The Veteran's service 
treatment records are associated with his claims file, and 
VA has obtained all pertinent/identified records that could 
be obtained.  All evidence constructively of record has been 
secured.  

The RO arranged for a VA examination.  McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including 
statements of the claimant]; contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").  The examinations are adequate for rating 
purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); 
see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's 
duty to assist is met.  

Analysis

This is to apprise the Veteran that throughout this 
decision, the Veteran will be referred to the relevant law 
which the Board is required to apply.  This includes 
statutes published in Title 38, United States Code ("38 
U.S.C.A. "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of 
fact and conclusions of law on all material issues of fact 
and law presented on the record, and the reasons or bases 
for those findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the 
cited statute); see also Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990) (The Board's statement of reasons and bases for 
its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims files show, or fail to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).


New and Material Evidence

An unappealed April 2003 decision denied service connection 
for PTSD.  The Veteran did not appeal; therefore, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The RO's April 2003 decision denied service connection for 
PTSD essentially based on findings that the Veteran had not 
submitted verifiable stressor information and there was no 
diagnosis of PTSD.  Evidence the RO considered at the time 
consisted of the Veteran's service treatment records, which 
did not contain complaints, findings, or diagnosis of PTSD; 
service personnel records that showed he served in Vietnam 
from November 1968 to October 1969 and there served as both 
a carpenter and tractor operator; and a DD Form 214 that 
showed his military occupational specialty was carpenter.  

Relevant evidence received since the April 2003 decision 
consists of copies of letters from the Veteran to his 
family, information from the globalsecurity.org website 
about the 4th Engineer Battalion, January to December 2005 VA 
records, a March 2007 VA examination report, and a February 
2010 hearing transcript.  

Among the evidence received since April 2003 are those 
indicating that the Veteran has had treatment for various 
PTSD symptoms and preliminary diagnostic assessments of 
PTSD.  These records are clearly "new" because they were not 
previously of record.  The preliminary diagnostic 
assessments are also material to the claim as they address 
an unestablished fact necessary to substantiate his claim -    
a diagnosis of PTSD where one had not been of record at the 
time of the last final denial.  

Further, when considered along with the other evidence of 
record, it raises a reasonable possibility of substantiating 
the claim.  Accordingly, the additional evidence received is 
new and material and the claim of service connection for 
PTSD may be reopened.

Merits of the Claim

Because the RO had already reopened the claim of service 
connection for PTSD, and adjudicated the matter de novo, the 
Veteran is not prejudiced by the Board's proceeding to do 
likewise (without returning the matter to the RO upon 
reopening).

As an initial matter, the Board has reviewed the record in 
depth to ascertain whether the reopened claim may encompass 
other mental disorders besides PTSD.  The Court has held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities, in 
the case of the non-expert, self-represented claimant.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, apart 
from previous possible attention deficit hyperactivity 
disorder, a personality disorder and various substance abuse 
disorders (all of which are not subject to a grant of 
service connection), the record does not suggest and the 
Veteran has not alleged that he has any other mental 
disorder that is the result of military service.  

Given that the Veteran is represented and has no other 
diagnosed mental disorders, consideration of the claim is 
limited to PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The fact that the Veteran has a diagnosis of 
PTSD is not enough to establish that he has a current 
disability.  As noted above, the diagnosis of PTSD must be 
in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis 
under DSM-IV].

In reviewing the evidence of record, the Board finds that 
there is evidence for and against a diagnosis of PTSD and 
that the more probative and persuasive evidence indicates 
the Veteran does not have a diagnosis of PTSD that meets the 
requirements; thus, he is not considered to have the 
disability.  Where there are conflicting medical 
determinations on an issue such as proper diagnosis the 
Board has the authority to weigh the evidence at hand, and 
if sufficiently addressing the issue, to find one opinion to 
be the more probative.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances); Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, VA treatment records contain diagnoses of PTSD 
with no statement of the bases as to how the criteria are 
met.  While the April 2005 initial psychiatric assessment 
provides a broader picture of what evidence was considered 
by the treatment provider including his history and military 
experiences, it still failed to demonstrate how all the 
criteria were met for a PTSD diagnosis.  However, apart from 
the Veteran's subjective reports, there is no discussion of 
how or if these symptoms met the full diagnostic criteria.

Without reliance upon this observation to the Board's 
ultimate conclusion, to the extent that any medical 
treatment providers based care upon the Veteran's 
subjectively-reported history and symptoms, the Board 
observes that the Veteran's self-report of military history 
has been incorrect and the evidence of treatment as 
indicative of the presence of a disability is of lesser 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant); 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(holding that it is error to reject a medical opinion solely 
on the basis that the medical opinion was based on a history 
given by the veteran, and that a claimant's report must be 
examined in light of the evidence of record).  

For example, in his report of stressors received in February 
2002, the Veteran reported that he was assigned to no less 
than 11 major divisional or independent combat brigade 
commands during the approximate 11 months he was in Vietnam.  
However, his record of personnel assignments indicate that 
he arrived in Vietnam in November 1968 and was assigned to 
the 4th Administrative Company as a carpenter until February 
1969, when he was reassigned to Headquarters and 
Headquarters Company, 4th Engineer Battalion, followed by his 
return to the United States on October 22, 1969.  

Although the Veteran's apparent misrepresentation as to his 
military unit assignments bears upon his self-reported 
history as to claimed stressors, the claim is presently 
denied on the basis that the Veteran is not shown to have 
PTSD.  

The Board has carefully considered whether further medical 
examination should be conducted, but finds that none is 
warranted.  As noted, the Veteran underwent a VA mental 
disorders examination in March 2007, accompanied by a review 
of the claims folder.  Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  

The examination which found that the Veteran did not have 
PTSD is highly probative in several respects.  First, the 
examiner noted, as did the Board above, that the Veteran did 
not have the multitude of assignments in Vietnam as he 
reported, nor indeed several of the physical injuries he 
originally claimed to have sustained as a result of military 
service.  

As compared with the treatment reports noted above, the 
March 2007 VA examiner set forth each criterion needed for a 
PTSD diagnosis and discussed how each was or was not met.  
With regard to Criterion A, he noted that the Veteran 
marginally met this requirement (trauma that involved risk 
of death or serious injury to himself or others).  He 
discussed the Veteran's alleged stressor and the 
plausibility or lack thereof as to each.  With regard to 
Criterion B, he noted that the Veteran met this criterion 
(persistent re-experiencing) as he had unwanted memories of 
Vietnam on a frequent basis that included nightmares.  
Criterion C (persistent avoidance) was not met since the 
Veteran did not appear to avoid thinking or talking about 
Vietnam and there were no activities that he seemed unable 
to perform.  He had a full range of affect and appeared to 
have a normal sense of the future.  

The examiner also noted that diagnostic Criterion D 
(persistent symptoms of increased arousal) was not fully 
met.  The Veteran did not appear to have sleep difficulties 
and slept through the night unless he had combat-related 
nightmares, which occurred twice a month.  He had a history 
of difficulty managing his anger, but this appeared to be in 
the context of his chronic alcoholism and personality 
disorder.  There was no observed tendency toward exaggerated 
startle or hypervigilance, and he had no apparent difficulty 
with concentration.  Criterion E (duration of symptoms of 
Criteria B, C, and D for more than 1 month) was met as it 
was noted that the Veteran had these problems to varying 
degrees for years, particularly the first few years after 
Vietnam.  As for Criterion F (the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning), it 
was noted that the Veteran's Vietnam experiences appeared to 
cause him moderate emotional difficulty but they did not 
appear to have had a significant affect on his social or 
vocational functioning.  The Axis I diagnoses were 
continuous cannabis dependence and alcohol dependence, 
reportedly in remission.

As opposed to all of the treatment records noted above, the 
March 2007 examination report appears to be the first time 
that a qualified examiner has comprehensively researched the 
question of whether the is diagnosed with PTSD.  

As the VA examiner was very thorough in his discussion of 
whether or not the Veteran had a diagnosis of PTSD and 
outlined the basis for his conclusion, his opinion is more 
probative.  Further, none of the other records associated 
with the claims file since April 2003 contains competent 
(medical) evidence of a DSM-IV diagnosis of PTSD.  
Accordingly, in the absence of proof of a present 
disability, there is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In light of the foregoing, the analysis need not address 
further whether the Veteran has an in-service stressor 
supported by credible evidence, or the potential application 
of the combat presumption under 38 U.S.C.A §  1154(b).  

The claim, therefore, must be denied.



ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted; however, service connection for PTSD is denied 
on de novo review.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


